WATHEN, Chief Justice.
The mother of Lisa C. appeals from a judgment entered in the District Court (Augusta, Perry /.) terminating her parental rights to her daughter pursuant to 22 M.R.S.A. § 4055 (1992 & Supp.1995). The mother contends that the District Court erred in finding that she was unable or unwilling to take responsibility for her child within a time reasonably calculated to meet the child’s needs, 22 M.R.S.A. § 4055(l)(B)(2)(b)(i), and that termination was in the child’s best interests, 22 M.R.S.A. § 4055(l)(B)(2)(a).
We find no error in the judgment of the District Court. There is clear and convincing evidence in the record that the mother is unable or unwilling to take responsibility for Lisa within a time reasonably calculated to meet her needs. Lisa was sexually abused by her father and the record reveals that the mother was unwilling to believe her. A non-offending parent’s disbelief can cause the victim emotional harm beyond that caused by the sexual abuse. There is evidence in this record that the psychological harm to Lisa from the abuse was compounded by the mother’s insistence that the charges were fabricated even after the father entered a plea of guilty.
The mother’s inability to respond to her child's needs in coping with the abuse further supports the court’s finding that termination was justified. Despite therapy, she failed to develop appropriate empathy for her daughter. Instead, the court found that she twice gave Lisa gifts from her father, while he was incarcerated, that caused Lisa further psychological harm. Lisa’s foster mother testified that, following a visit with her mother, Lisa was concerned that her accusations could result in her parents’ divorce and the loss of their home. The mother was also inconsistent in her attendance at group therapy and in her visits to Lisa. When the Department of Human Services urged her to attend individualized counseling sessions, she rejected two therapists and hired her own counselor. She refused, however, to release any of the information from these sessions to the Department of Human Services.
The court did not err in concluding that the termination of the mother’s parental rights is in the best interests of Lisa. A child’s best interests may be determined by considering factors such as the needs of the child, the child’s age, attachment to relevant persons, periods of attachments and separation, ability to integrate into substitute placement or back into the parent’s home, and the child’s physical and emotional needs. In re *803Jason B., 552 A.2d 9, 11 (Me.1988). The facts confirm that Lisa’s emotional stability , . . . , . , . . „ , has improved smce being placed m foster care and that she has shown improvement in her behavior at school. Her teachers noted that Lisa’s self-esteem has increased and she is more socialized and outgoing. Finally, Lisa does not trust her mother and desires to be adopted. There is sufficient evidence to support the court’s finding, by clear and convincing evidence, that termination is in Lisa’s best interests.
The entry is:
_ , , „„ Judgment affirmed,
-Ml concurring.